PHILLIPS, Circuit Judge.
The ultimate questions here presented are identical with those considered by the court in Commissioner of Internal Revenue v. Cement Investors, Inc., 10 Cir., 122 F.2d 380, this day decided, the facts being substantially the same, except as to the amount of bonds involved and the cost thereof to the respective taxpayers.
Therefore, on authority of Commissioner of Internal Revenue v. Cement Investors, Inc., the orders of the Board of Tax Appeals are respectively affirmed.